Citation Nr: 0120726	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 29, 1990 
for the grant of service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1973.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that established August 
29, 1990 as the effective date for the grant of service 
connection for major depression.  In a rating decision of 
February 1999, the RO determined that an October 1995 rating 
action establishing August 29, 1990, as the effective date 
for the grant of service connection for major depression did 
not involve clear and unmistakable error (CUE).

The veteran offered testimony at a hearing before a hearing 
officer in May 1996.  At the hearing the veteran in effect 
asserted disagreement with the effective date chosen by the 
RO.  Therefore, the Board has construed the claim as one for 
an earlier effective date and not one based on a claim of 
CUE.  The veteran is not prejudiced by the Board's 
consideration of his claim on a basis different from that of 
the RO.  The veteran and his representative have made 
arguments on the merits of his claim for an earlier effective 
date throughout the appeal.  In the statement of the case 
they were provided with the regulations pertaining to earlier 
effective dates, and the veteran was afforded a hearing 
before the undersigned.  At that hearing he and his 
representative argued the merits of his claim for an earlier 
effective date, and did not limit their testimony to the CUE 
question.  Further, the standard for establishing an earlier 
effective date on the merits is much lower than the standard 
for establishing CUE.  See 38 U.S.C.A. § 5109A (West Supp. 
2001);  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (holding 
that CUE is a very specific and rare kind of error).

In a written statement received in July 1996, the veteran in 
effect withdrew his pending appeal for a higher rating for 
major depression by expressing satisfaction with a hearing 
officer's decision to increase the evaluation to 30 percent 
effective August 29, 1990.  AB v. Brown, 6 Vet App 35 (1993) 
(a veteran is presumed to be seeking the maximum schedular 
rating, but may choose to limit his appeal to less than the 
maximum),  Thereafter his representative wrote that the 
veteran was in disagreement with the 30 percent evaluation; 
however, in a statement dated in April 1998, the veteran and 
his representative wrote that the appeal was satisfied by the 
grant of a 50 percent evaluation for major depression.  see 
38 C.F.R. § 20.204 (2000) (a claimant may withdraw a notice 
of disagreement or substantive appeal prior to a decision by 
the Board).  Accordingly, the issue of entitlement to a 
higher evaluation is not before the Board.


FINDINGS OF FACT

1.  The veteran first submitted a claim for VA benefits in 
September 1979.  He was scheduled for examination but failed 
to report in October 1979.  He did not submit further 
communication to VA for more than nine years.

2.  The veteran submitted a claim for VA benefits in February 
1989.  Rating decisions of June 1989 and October 1989 denied 
benefits.  The veteran entered a notice of disagreement in 
October 1989.  A Statement of the Case was issued in November 
1989.  The veteran did not timely perfect his appeal.

3.  The veteran submitted a request to reopen his claim, 
received on August 29, 1990.  This communication clearly 
requests that his claim be reopened and did not express 
disagreement with any prior rating action.


CONCLUSION OF LAW

The criteria for an effective date, prior to August 29, 1990, 
for the grant of service connection for depression have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001).  38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5107 (West 
Supp. 2001)).

Having reviewed the complete record, the Board finds that the 
RO has complied with the requirements of the VCAA.  The RO 
has informed the veteran; through the statement of the case, 
of the evidence necessary to substantiate his claim.  These 
communications have also served to inform him of the records 
VA has been successful in obtaining, and to provide him with 
an opportunity to inform VA of any relevant records.  The 
veteran provided a statement, prior to the issuance of the 
Statement of the Case, in November 1999, to the effect that 
he had no further evidence to provide.

The Board granted service connection for major depression in 
a September 1995 decision.  The RO carried out this decision 
in an October 1995 rating action by evaluating the disability 
as noncompensable and establishing August 29, 1990 as the 
effective date for the grant of service connection.  The 
veteran through his representative expressed disagreement 
with the noncompensable evaluation, but did express 
disagreement with the effective date.  As was discussed in 
the introduction to this decision, the veteran was ultimately 
granted a 30 percent evaluation for his disability and he 
withdrew his appeal for a higher evaluation.

The veteran has argued that his effective date of service 
connection should be immediately after his separation from 
service.  He has presented argument, testimony and evidence 
to the effect that he was treated for depression while on 
active duty, and that he continued to have symptomatology 
related to this disorder continuously after his separation 
from service.  The veteran provided testimony regarding this 
matter before the undersigned at a Central Office Hearing, 
conducted in April 2001.

A review of the evidence of record in this case shows that 
the veteran first submitted a claim for benefits in September 
1979.  He separated from service in March 1973.  Service 
medical records indicate that the veteran was treated for 
depression while on active duty.  In October 1979 a request 
for records was sent to the veteran's private physician, and 
he was scheduled for VA examination.  A November 1979 denied 
service connection for a nervous disorder as the veteran had 
failed to report for a scheduled VA examination.  No further 
communications were received from the veteran until February 
1989.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a), 38 C.F.R. § 3.400 
(2000).

Once a veteran's claim has been finally denied by the RO, he 
may reopen his claim by submitting new and material evidence.  
38 C.F.R. § 3.156 (2000).  VA regulation governing the 
effective date of claims reopened based on new and material 
evidence provides that the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400(q)(1)(ii), (r) (2000) (providing that the 
effective date for a grant based on new and material evidence 
received after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later).

Regulations provide that where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, monetary allowance based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  Link v. West, 12 Vet App 39 (1998); 38 C.F.R. 
§ 3.158 (2000).

With regard to the veteran's contention that his effective 
date for service connection should be made retroactive to his 
separation from service, the undisputed evidence is that he 
did not file a claim for VA benefits until 6 1/2 years after 
his separation from service.  

The veteran's representative has put forth the argument that 
the veteran's effective date should be made retroactive to 
September 1979, as evidence within the claims folder shows 
that he has had continuity of symptomatology from his 
inservice episode until now.

The Board notes that, in October 1979, the RO asked the 
appellant's private physician to provide medical evidence.  
VA did not receive any such evidence within one year of its 
October 1979 letter.  The veteran was scheduled for a VA 
examination in October 1979, with regard to his claim for 
service connection.  He failed to report.  He submitted no 
further communications to VA until February 1989.  Therefore, 
the appellant's September 1979 claim must be considered 
abandoned.  See 38 C.F.R. § 3.158.  That regulation provides, 
in part, that "after the expiration of 1 year, further action 
will not be taken unless a new claim is received."

In February 1989 the veteran again submitted a claim for 
service connection.  A rating decision of June 1989 denied 
service connection for depression.  The veteran was provided 
notice of this decision on July 12, 1989.  The veteran 
entered a notice of disagreement, received on October 13, 
1989.  He also provided further evidence in the form of a 
statement from Dr. Flom dated October 5, 1989.  

A rating decision dated October 23, 1989 confirmed and 
continued the earlier denial.  A statement of the case was 
issued to the veteran on November 6, 1989.  This statement of 
the case considered the additional evidence reviewed by the 
rating decision of October 23, 1989.  On November 15, 1989, 
subsequent to the issuance of the Statement of the Case, the 
veteran was given notice of the earlier October 23, 1989 
rating decision.  He did not perfect his appeal.

On August 29, 1990 the RO received notice from the veteran's 
representative that the veteran wished "to reopen his claim 
for service connected nervous condition."  It was noted that 
"New and Material evidence supporting this claim will 
follow."  After a series of denials by the RO the Board 
granted service connection for bipolar disorder in a decision 
dated in September 1995.  A rating decision of October 1995 
assigned an effective date of August 29, 1990, the date the 
veteran's request to reopen his claim was received.

The veteran's representative has put forth the argument that 
the veteran's request to reopen his claim, received August 
29, 1990, serves as a notice of disagreement to the October 
23, 1989 rating decision, as it was received within one year 
of the veteran receiving notice of that decision on November 
15, 1989.

Governing regulation defines a notice of disagreement as a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can reasonably be construed as 
disagreement with that determination and a desire for 
appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  

A notice of disagreement must be filed within one year from 
the date that the agency of original jurisdiction mails 
notice of the adverse determination to the veteran.  
Otherwise, the determination will become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has interpreted the 
statute as specifying five elements for a valid NOD: That it 
must (1) express disagreement with a specific determination 
of the agency of original jurisdiction (generally a decision 
by an RO ) (§ 7105(d)(2)); (2) be filed in writing 
(§ 7105(b)(1), (b)(2)); (3) be filed with the RO (§ 7105 
(b)(1)); (4) be filed within one year after the date of 
mailing of notice of the RO decision (§ 7105(b)(1)); and (5) 
be filed by the claimant or the claimant's authorized 
representative (§ 7105(b)(2)). The only content requirement 
is an expression of "disagreement" with the decision of the 
RO.  Gallegos v. Gober, 14 Vet App 50 (2000). 

The Secretary has promulgated the following regulation 
implementing 38 U.S.C.A. § 7105 that purports to define what 
constitutes a NOD:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
notice of disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified....

38 C.F.R § 20.201 (2000).

In Gallegos, the Court invalidated that portion of § 20.201, 
which required that an appellant express a desire for Board 
review of the decision.

The Board finds that the veteran's communication, received 
August 29, 1990 does not serve as a notice of disagreement to 
the October 23, 1989 rating decision.  This communication 
does not express disagreement with a specific adjudicative 
decision, rather by its plain language, it seeks to reopen a 
claim, and also notes that "new and material" evidence was 
forthcoming.  This statement suggests that the representative 
recognized the finality of prior adjudications and the need 
to reopen the veteran's claim.  

Since the veteran's reopened claim was not received until 
August 29, 1990, there is no legal basis for awarding an 
earlier effective date for the grant of service connection.


ORDER

Entitlement to an effective date, prior to August 29, 1990, 
for the grant of service connection for major depression, is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

